NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0526n.06

                                            No. 12-5763
                                                                                           FILED
                            UNITED STATES COURT OF APPEALS                            May 29, 2013
                                 FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk


In re: WILLIAM W. PIERCE, JR.,                          )
                                                        )
                Debtor,                                 )
                                                        )
MAXIE E. HIGGASON, JR.,                                 )
CHAPTER 7 TRUSTEE,                                      )
                                                        )        ON APPEAL FROM THE UNITED
                Plaintiff-Appellee,                     )        STATES DISTRICT COURT FOR
                                                        )        THE EASTERN DISTRICT OF
v.                                                      )        KENTUCKY
                                                        )
VANDERBILT MORTGAGE AND                                 )
FINANCE, INC.,                                          )        OPINION
                                                        )
                Defendant-Appellant.                    )


Before: MOORE, SUTTON, and DONALD, Circuit Judges.


        Bernice B. Donald, Circuit Judge. Maxie E. Higgason, Jr., a Chapter 7 Trustee, brought

a strong-arm proceeding against Appellant Vanderbilt Mortgage and Finance, Inc. (Vanderbilt) to

avoid a lien claimed by Vanderbilt against William W. Pierce, Jr.’s manufactured home. Vanderbilt

failed to file its Certificate of Title in Pierce’s county of residence, but instead filed it in its own

county of residence. We quite recently confronted virtually identical factual and legal issues in

Vanderbilt Mortg. & Fin., Inc. v. Westenhoefer, No. 11-6216, (6th Cir. March ___, 2013). There

we concluded that a Certificate of Title must be filed in the debtor’s county of residence in order to

be properly perfected under Kentucky law. On the basis of that decision, we AFFIRM.